UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-2392


STEPHAN J. ROSS,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General; JEH JOHNSON, U.S.
Department of Homeland Security; IMMIGRATION AND CUSTOMS
ENFORCEMENT, (ICE),

                Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 30, 2016             Decided:   September 14, 2016


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marc Seguinót, SEGUINÓT & ASSOCIATES, PC, Fairfax, Virginia, for
Petitioner.    Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Cindy S. Ferrier, Assistant Director, Joseph A.
O’Connell, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Stephan J. Ross, a native and citizen of the United Kingdom,

seeks review of an Order of Removal issued on October 16, 2015, by

the Department of Homeland Security.   Ross was removed without the

benefit of a hearing on the basis that he entered the United States

under the Visa Waiver Program, see 8 U.S.C. § 1187 (2012), and

waived his right to contest removal under the terms of that

program.

     On appeal, Ross argues that the Government has produced no

evidence indicating that he explicitly waived his right to a

hearing before an immigration judge.     Absent any evidence of a

waiver, he claims that the Government violated his right to due

process of law when it removed him from the United States without

affording him a hearing.

     To succeed on a procedural due process claim, Ross must

demonstrate “(1) that a defect in the proceeding rendered it

fundamentally unfair and (2) that the defect prejudiced the outcome

of the case.”   Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir. 2008);

accord Rusu v. INS, 296 F.3d 316, 320-22 (4th Cir. 2002).   Focusing

on the second prong, a reviewing court may find prejudice only

“when the rights of an alien have been transgressed in such a way

as is likely to impact the results of the proceedings.”     Rusu, 296
F.3d at 320 (alterations omitted); accord Ilunga v. Holder, 777
F.3d 199, 208 (4th Cir. 2015).

                                 2
       Even assuming, without deciding, that Ross did not waive his

right to contest his removability before an immigration judge, he

cannot demonstrate the requisite prejudice required to establish

a due process claim.     To the extent that Ross argues that he was

not advised of the waiver and implies that knowledge of the waiver

could have changed the outcome of his case, this argument is

without merit.     See Bayo v. Napolitano, 593 F.3d 495, 506 (7th

Cir. 2010) (en banc) (noting that, faced with knowledge of the

waiver, the alien would have had two options, either of which would

have led to summary removal from the United States).               Moreover,

Ross cannot demonstrate that he was prejudiced by his inability to

obtain judicial review of the denials of his applications for

adjustment of status.    He is statutorily ineligible for adjustment

of status as his conviction for possession of methamphetamine

renders him inadmissible to the United States.                 See 8 U.S.C.

§ 1182(a)(2)(A)(i)(II) (2012).

       We therefore deny the petition for review.           We dispense with

oral    argument   because    the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                             PETITION DENIED




                                       3